Voto concurrente del
Juez Asociado, Señor Negrón García
con el cual está conforme el Juez Asociado, Señor Angel Martín.
San Juan, Puerto Rico, a 7 de enero de 1975
Concurro con la determinación de este Tribunal dejando sin efecto la orden del tribunal de instancia que suspendió la adjudicación que se propone hacer la peticionaria Puerto Rico Telephone Company, de la subasta por equipo telefónico de *204conmutación de oficina central, por entender que las conclu-siones de hecho consignadas por dicho tribunal no son suficientes para cumplir con los requisitos de ley exigidos para la expedición de una orden de este tipo, que goza de la naturaleza de una de entredicho provisional. Código de Enjuiciamiento Civil 1933, Art. 677 (32 L.P.R.A. see. 3523).